PER CURIAM.
In this cause there was no reversible error in directing a verdict for defendant, because it uncoutrovertably appears that the policy sued’ upon lapsed on December 6, 1932; that it could be reinstated only upon proof of insurability, that is, upon proof of good health of the insured; that Davis, the general agent of appellee, was not only unauthorized to waive this express requirement, but, assuming that he was, the acceptance and deposit of the check for $61.65 issued on December 23d, and the receipt issued therefor, did not as a matter of law constitute such waiver, but was a clear mistake made in ignorance of appellee’s rights under the policy.
It is therefore ordered and adjudged' that the judgment appealed from be, and the same is, affirmed.